t c memo united_states tax_court saeid zolghadr and mandana zolghadr petitioners v commissioner of internal revenue respondent docket no filed date saeid zolghadr and mandana zolghadr pro sese christopher r moran for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined deficiencies additions to tax and penalties as follows year deficiency dollar_figure big_number big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number -0- dollar_figure big_number big_number the issues for decision are whether petitioners received unreported in- come in whether petitioners are entitled to deduct expenses on schedules c profit or loss from business for in excess of the amounts respondent allowed whether petitioners are entitled to deduct mort- gage interest claimed on schedules a itemized_deductions for in ex- cess of the amounts respondent allowed whether petitioners are entitled to de- duct mortgage interest claimed on a schedule e supplemental income and loss for whether petitioners are liable for late-filing additions to tax for and whether petitioners are liable for accuracy-related_penalties for all years at issue with minor exceptions we will sustain respondent’s determina- tions 1all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations and the attached exhibits are incorporated by this reference petitioners resided in virginia when they filed their petition mandana zolghadr is a licensed dentist she acquired a dental practice in from a group of dentists and operated this practice as a sole_proprietorship during with several employees she incurred expenses in the course of her dentistry practice including expenses for wages supplies advertising and depreciation on equipment she did not maintain adequate books_and_records to substantiate the expenses for her dental practice during any of the years at issue petitioners owned either jointly or individually three houses during the years at issue they owned a primary residence in vienna virginia vienna prop- erty they owned a rental property in mclean virginia mclean property on which they received monthly rent of dollar_figure during and dollar_figure during and dollar_figure during mr zolghadr also owned a house in west virginia west virginia property that he purchased in which petitioners initially used as a weekend retreat he later operated a car dealership on the west virginia property and sometimes resided there in connection with this activity petitioners filed delinquent form sec_1040 u s individual income_tax re- turn for and they filed a timely form_1040 for they in- cluded in each of these returns a schedule c for the dental practice for they reported gross_receipts for the dental practice of dollar_figure returns and allowances of dollar_figure and total expenses of dollar_figure for a net profit of dollar_figure the reported expenses were as follows expense advertising car and truck commissions and fees contract labor sec_179 depreciation insurance interest legal and professional fees office supplies repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities wages other amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for they reported gross_receipts of dollar_figure returns and allowances of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows expense amount advertising car and truck commissions and fees contract labor sec_179 depreciation insurance interest legal and professional fees office supplies repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities wages other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number for they reported gross_receipts of dollar_figure returns and allowances of dollar_figure and total expenses of dollar_figure for a net profit of dollar_figure the report- ed expenses were as follows expense advertising car and truck commissions and fees contract labor sec_179 depreciation insurance interest legal and professional fees office supplies amount dollar_figure big_number big_number big_number big_number big_number big_number big_number repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities wages other big_number big_number big_number -0- big_number big_number big_number for they reported gross_receipts of dollar_figure returns and allowances of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure the reported expenses were as follows expense amount advertising car and truck commissions and fees contract labor sec_179 depreciation insurance interest legal and professional fees office supplies repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities wages other dollar_figure -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number for petitioners claimed on their schedules a deductions for mortgage interest_expenses of dollar_figure dollar_figure dollar_figure and dollar_figure respec- tively for petitioners claimed on their schedule e a deduction for mortgage interest_expense of dollar_figure attributable to the west virginia property the irs selected petitioners’ returns for examination on the basis of a bank_deposits analysis the irs determined that petitioners had omitted rental income from the mclean property for and had misreported gross_receipts from the dental practice for on the basis of third-party infor- mation reports the irs determined that petitioners had omitted dividend income_interest income and retirement income for the irs disallowed portions of the schedule c deductions for lack of substantiation and disallowed some or all of the mortgage interest deductions for lack of connection to a primary or secondary residence the irs determined accuracy-related_penalties with respect to these adjustments and additions to tax for late filing of petitioners’ returns on date the irs issued petitioners a timely notice_of_deficiency setting forth these adjustments and they timely petitioned this court opinion i burden_of_proof the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 the u s court_of_appeals for the fourth circuit the appellate venue in this case absent stipulation to the contrary has held that the usual presumption of correctness applies in omitted income cases where the irs employs a reasonable method of determining income such as the bank_deposits method 999_f2d_760 4th cir aff’g tcmemo_1992_153 other courts have required the irs in unre- ported income cases to establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity e g 994_f2d_1542 11th cir aff’g tcmemo_1991_636 if the irs were required to make a minimal evidentiary showing here respondent has met that burden by introducing bank records establishing that petitioners received un- reported income from the dental practice and the mclean property petitioners thus bear the burden of proving by a preponderance of the evi- dence that respondent’s determinations of unreported income are arbitrary or erro- neous see williams f 2d pincite citing 293_us_507 87_tc_74 petitioners likewise bear the burden of proving their entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions see 503_us_79 sec_1_6001-1 income_tax regs petitioners do not contend and they could not plausibly contend that the burden_of_proof as to any issue of fact should shift to respondent under sec_7491 ii unreported income sec_61 defines gross_income as all income from whatever source de- rived including income derived from business a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 when a taxpayer does not keep accurate books_and_records the irs may deter- mine his or her income under such method as in the opinion of the secretary does clearly reflect income sec_446 see 92_tc_661 and where the taxpayer has unexplained bank_deposits the irs may employ the bank_deposits method to estimate his or her income estate of 132_f2d_775 2d cir aff’g 45_bta_104 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and circumstances petzoldt t c pincite bank_deposits are prima facie evidence of income the bank_deposits meth- od starts with the presumption that all money deposited in a taxpayer’s bank ac- count during a given period constitutes taxable_income 335_f2d_671 5th cir this presumption is rebutted to the extent the deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge ibid 96_tc_858 aff’d 959_f2d_16 2d cir after the irs reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the irs’ implementation of the bank_deposits method was unfair or inaccurate see 102_tc_632 dileo t c pincite the taxpayer may do so by showing among other things that certain deposits came from nontaxable sources see clayton t c pincite nontaxable sources include funds attributable to inter- account bank transfers and returned checks as well as loans gifts inheritances or assets on hand at the beginning of the taxable_period 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo the revenue_agent ra employed the bank_deposits method to reconstruct petitioners’ income after obtaining copies of petitioners’ bank statements by issuing summonses to their banks the ra used the statements which are part of the record to prepare schedules listing all deposits after eliminating nontaxable receipts of which she was aware the ra prepared and provided to petitioners schedules that determined unreported income attributable to the mclean property for and to the dental practice for petitioners reported rental income from the mclean property of dollar_figure annually for and dollar_figure for the ra determined that petition- ers had underreported rental income by dollar_figure dollar_figure dollar_figure and dollar_figure for respectively at trial petitioners conceded that they had underreported their rental income they contend that the unreported income should not be taxable because it corresponded to rent increases they received in exchange for performing repairs and maintenance to the property this contention is meritless rent is specifically included in the definition of gross_income sec_61 and represents payment received or accrued for the occupancy of real_estate or the use of personal_property sec_1_61-8 in- come tax regs the code provides no exclusion_from_gross_income where as commonly occurs the lessor incurs expenses for repairs or maintenance in consideration of receiving rent we accordingly find that petitioners received unreported rental income from the mclean property in the amounts stated above with respect to the dental practice the ra initially performed a bank de- posits analysis that considered all of petitioners’ bank accounts both business and personal after petitioners provided additional documentation to her the ra fo- cused her analysis chiefly on one of the business bank accounts a suntrust bank account ending in suntrust account on the basis of this analysis she de- termined that petitioners had understated gross_receipts by dollar_figure and dollar_figure for and respectively and had overstated gross_receipts by dollar_figure for petitioners contend that the ra failed to account for certain nontaxable items allegedly deposited into this account with respect to petitioners produced a bank statement for date listing a miscellaneous credit of dollar_figure that they contend should have been allowed as an offset against the net taxable deposits but they failed to establish the nature of this credit dr zolghadr testified vaguely that it was for excess de- posits with the bank we find that petitioners have failed to carry their burden of showing error in the ra’s analysis we will therefore sustain respondent’s determination of unreported income attributable to the dental practice for with respect to respondent concedes that the ra should have elimi- nated a dollar_figure deposit attributable to a nontaxable loan from dr zolghadr’s sister this leaves in question dollar_figure of deposits for petitioners contend that a dollar_figure deposit was a loan from dr zolghadr’s mother but the only evi- dence they submitted was documentation showing that a dollar_figure cash deposit was made they produced no loan agreement or other evidence to show that this de- posit corresponded to a loan from dr zolghadr’s mother or anyone else and we do not accept dr zolghadr’s testimony on this point which we did not find credible see tokarski t c pincite we accordingly find that petitioners re- ceived during unreported income of dollar_figure from the dental practice with respect to the ra determined that petitioners overstated their gross_receipts by dollar_figure chiefly by misclassifying inter-account transfers as re- ceipts of the dental practice petitioners seek to exclude another dollar_figure of depos- its alleging that these were payments for overdraft protection but all the docu- ments to which they point concern overdraft protection in accounts other than the suntrust account which was the only account on which the ra performed a bank_deposits analysis we therefore sustain respondent’s determination that peti- tioners for overstated gross_receipts attributable to the dental practice by dollar_figure the irs also determined on the basis of third-party information reports that petitioners had received the following taxable_income in dollar_figure of dividend income from metlife dollar_figure of retirement income from an individual_retirement_account distribution and dollar_figure of interest_income from three banks and an llc petitioners conceded at trial that they received but failed to report each of these items we sustain respondent’s determination in each respect iii schedule c expenses deductions are a matter of legislative grace the taxpayer bears the burden of proving that reported business_expenses were actually incurred and were ordi- nary and necessary sec_162 rule a the taxpayer also bears the bur- den of substantiating expenses underlying his claimed deductions by keeping and producing records sufficient to enable the irs to determine the correct_tax liabil- ity sec_1_6001-1 e income_tax regs the failure to keep and present such records counts heavily against a taxpayer’s attempted proof rogers v commis- sioner tcmemo_2014_141 108_tcm_39 in certain circumstances the court may approximate the amount of an expense if the taxpayer proves it was incurred but cannot substantiate the exact amount cohan v commissioner f 2d 2d cir but the taxpayer must provide some basis for such an estimate 85_tc_731 sec_274 imposes stricter substantiation requirements for deductions claimed for expenses of travel meals and entertainment no such deduction is allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating his own statements the amount time and place and busi- ness purpose for each expenditure sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date a court may not apply the cohan_rule to approximate expenses covered by sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir during the examination petitioners produced bank statements a modest volume of invoices and bills and quickbooks summaries with little supporting documentation after review of these documents the ra allowed deductions for significant expenses in most expense categories for certain categories such as wages and health insurance she allowed deductions larger than those petitioners had claimed respondent contends that the remaining deductions were properly disallowed because the expenses were not substantiated or were personal ex- penses see sec_262 denying deduction for personal living or family_expenses in the tables below we set forth for each year the schedule c expenses peti- tioners reported on their return the amount the ra allowed as a deduction for each category of expense and the amount remaining in dispute amount claimed amount allowed amount in dispute interest advertising health insurance utilities repairs and maintenance insurance depreciation and sec_179 expense taxes and licenses office supplies car and truck commissions and fees nol carryforward other wages meals and entertainment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number travel supplies big_number big_number big_number big_number big_number amount claimed amount allowed amount in dispute interest advertising health insurance utilities repairs and maintenance insurance depreciation and sec_179 expense taxes and licenses office supplies car and truck commissions and fees nol carryforward other wages supplies legal and professional fees contract labor dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number -0- -0- amount claimed amount allowed amount in dispute interest advertising health insurance utilities repairs and maintenance insurance taxes and licenses office supplies car and truck commissions and fees nol carryforward other wages supplies dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number amount claimed amount allowed amount in dispute interest advertising health insurance utilities repairs and maintenance insurance dollar_figure big_number big_number big_number big_number -0- -0- dollar_figure big_number big_number dollar_figure big_number big_number big_number taxes and licenses office supplies commissions and fees nol carryforward other wages travel supplies legal and professional fees contract labor big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number at trial petitioners produced few contemporaneous_records for the dental practice they produced tabulations of alleged expenses with attached quick- books summaries prepared just before trial miscellaneous printouts of excel spreadsheets for the suntrust account other bank account statements handwritten personal lists that allegedly separated business from personal expenses and a letter that dr zolghadr had sent to the ra they also presented testimony from dr zolghadr which we found confusing and in most respects not credible at the close of trial the court left the record open to allow petitioners to submit additional documentary_evidence that they had allegedly forgotten to bring with them to trial they submitted two cd-roms containing more quickbooks summaries again prepared just before trial and various bank statements and invoices this additional evidence is little more than a digital shoebox to the ex- tent these documents substantiate any expenses they substantiate expenses that the irs had already allowed after carefully reviewing the evidence we conclude that the deductions pe- titioners claimed in excess of amounts respondent allowed for advertising util- ities repairs and maintenance insurance depreciation taxes and licenses office supplies commissions and fees travel supplies legal and professional fees con- tract labor and other expenses have not been substantiated or have not been shown to be business related we sustain respondent’s determination to disallow these deductions to that extent we also sustain respondent’s determination to allow additional deductions that petitioners had not claimed as set forth in the tables above we will briefly address the remaining items petitioners reported sec_179 expenses for and dr zol- ghadr testified that these amounts were partially attributable to sec_179 ex- penses carried forward from prior years sec_179 allows a taxpayer to elect to expense rather than capitalize qualified_business_property qualified_business_property must be tangible_property to which sec_168 applies sec_1245 property and property acquired by purchase for use in the active con- duct of a trade_or_business sec_179 the taxpayer is required to main- tain records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs in order to expense qualified_business_property a taxpayer must make an election to do so by specifying the property to which the election applies and mak- ing the election on his tax_return sec_179 the election is normally made by attaching form_4562 depreciation and amortization to the taxpayer’s return visin v commissioner tcmemo_2003_246 aff’d 122_fedappx_363 9th cir if a taxpayer makes this election he is entitled to a current deduction that cannot exceed the taxable_income derived from the active_conduct of his business during the year sec_179 if the taxpayer cannot expense the full amount the unused portion is carried forward indefinitely sec_179 if the taxpayer fails to make the election he waives the benefits of sec_179 see 116_tc_206 verma v commissioner tcmemo_2001_132 fors v commissioner tcmemo_1998_158 petitioners have failed to meet the substantiation requirements of sec_179 although they filed form sec_4562 for and they failed to establish when and from whom they had purchased the supposed equipment and they failed to establish that they had made a valid sec_179 election for years before as would be required to carry forward pre-2006 amounts the only evi- dence they submitted was a partially legible sales contract showing a purchase of unspecified equipment for dollar_figure and copies of emails apparently sent by dr zolg- hadr these documents do not satisfy the statutory requirements and we therefore sustain respondent’s disallowance of the claimed sec_179 expense deductions petitioners reported an nol carryforward for each year dr zolghadr testified that the nols were attributable to a condominium unit she purchased in from a failing dental practice unless an exception applies an nol must first be carried back years and then carried forward years sec_172 if a taxpayer claims an nol deduction he must file with his return a concise statement setting forth all material and pertinent facts relative thereto in- cluding a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioners have satisfied none of these requirements they did not attach to any of their returns a concise statement including material and relevant facts or a detailed schedule showing computation of the nol amount they have not ex- plained how a condominium could give rise to an nol for a dental practice they did not prove that dr zolghadr’s dental practice actually incurred losses before or if it did that the nol had not previously been carried back on the latter point the only evidence was dr zolghadr’s testimony that the nols were reported on petitioners’ prior returns this was a statement of their position not proof see whitaker v commissioner tcmemo_2010_209 because petition- ers have failed to prove that an allowable nol existed we will sustain respon- dent’s disallowance of the nol carryforward deductions for petitioners claimed deductions for each year for interest_expenses alleg- edly connected to the dental practice mrs zolghadr testified that this interest was paid on loans obtained to purchase dental equipment we did not find this testi- mony credible in support she provided bank statements none of which were for business bank accounts that listed finance_charges petitioners provided no evi- dence that these finance_charges were paid on business rather than personal loans we will therefore sustain respondent’s disallowance of these deductions petitioners reported wage expenses for the dental practice for each year respondent’s adjustments on these items largely favored petitioners for the irs determined that they had overstated wage expenses by dollar_figure for the irs determined that they had understated wage expenses by dollar_figure dollar_figure and dollar_figure respectively petitioners nevertheless challenge the disallowance for the forms w-3 transmittal of wage and tax statements that they supplied to support their challenge however show wage expenses dollar_figure lower than the adjusted amount the irs has allowed petitioners offered no credible_evidence on this point and we will accordingly sustain respondent’s deter- minations for all four years iv mortgage interest a schedule a mortgage interest sec_163 generally disallows a deduction for personal_interest for individual taxpayers an exception to this rule is qualified_residence_interest sec_163 qualified_residence_interest is interest that is paid_or_accrued during the taxable_year on acquisition_indebtedness or home equity indebted- ness with respect to any qualified_residence of the taxpayer sec_163 a qualified_residence includes the taxpayer’s principal_residence and one other home which is selected by the taxpayer for purposes of this subsection for the taxable_year and which is used by the taxpayer as a residence sec_163 both acquisition_indebtedness and home_equity_indebtedness must be secured_by the qualified_residence sec_163 c i for petitioners claimed a schedule a mortgage interest_deduction of dollar_figure which was attributable to four loans the irs allowed a deduction of dollar_figure attributable to two loans secured_by the vienna property the irs cor- rectly disallowed the interest_deduction for the third loan because petitioners had deducted the same interest on schedule e as a rental expense of the mclean property the irs correctly disallowed the interest_deduction for the fourth loan an dollar_figure line of credit because petitioners provided no evidence that this loan was secured_by any real_property we thus sustain respondent’s determination for for petitioners claimed a schedule a mortgage interest_deduction of dollar_figure the irs increased this deduction by dollar_figure petitioners agree with this adjustment for petitioners claimed a schedule a mortgage interest_deduction of dollar_figure the irs allowed a deduction of dollar_figure attributable to the two loans secured_by the vienna property at trial petitioners produced a form_1098 mort- gage interest statement issued by wachovia showing interest_paid on two loans however the irs had already allowed a deduction for the interest on one of these loans and petitioners produced no evidence to show that the other loan was se- cured by a primary or secondary residence we thus sustain respondent’s determi- nation for for petitioners claimed a schedule a mortgage interest_deduction of dollar_figure the irs allowed dollar_figure of this deduction again attributable to the two loans secured_by the vienna property petitioners again produced a form_1098 showing interest_paid on two loans but as was true for the irs had already allowed a deduction for the interest_paid on one of the loans and pe- titioners failed to provide any evidence that the other loan was secured_by any real_property the irs disallowed an interest_deduction with respect to a fourth loan petitioners on brief did not dispute the basis for this disallowance and we deem it conceded we accordingly sustain respondent’s determinations for in full b schedule e mortgage interest for petitioners filed a schedule e reporting income from leasing space for a billboard on their west virginia property on this schedule e they reported mortgage interest_expense of dollar_figure they substantiated this expense with a form_1098 from bb t bank and a dollar_figure mortgage note secured_by the property a qualified_residence for purposes of sec_163 includes the taxpayer’s primary residence and one other home which is used by the taxpayer as a resi- dence within the meaning of sec_280a to meet the latter require- ment the taxpayer must use the home for personal purposes for a period exceed- ing the greater of days or of the number of days during the year for which 2the interest_deduction on the second loan was limited because of the dollar_figure cap on home_equity_indebtedness see sec_163 the unit is rented at fair rental sec_280a since petitioners did not rent the west virginia home the 14-day test supplies the governing standard here dr zolghadr testified that when her husband purchased the property in mid- it was used initially as their secondary residence petitioners began re- ceiving rental income from the billboard shortly thereafter and in mr zol- ghadr engaged in some sort of car dealership activity on the property in connec- tion with this activity dr zolghadr testified that her husband often resided at the property for extended periods because of its distance from their home in vienna her testimony on this point was credible and we find that mr zolghadr resided in the west virginia home for more than days during we conclude that petitioners have met their burden of showing that the west virginia property was a secondary residence and that one or both petitioners resided in it for more than days during although petitioners erroneously reported the mortgage interest on schedule e we find that they are entitled to an additional schedule a mortgage interest_deduction of dollar_figure for 3mr zolghadr is fluent only in farsi and because of language difficulties he did not testify at trial v additions to tax and penalties sec_6651 provides for an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto the parties stipulated that petitioners’ and returns were not filed until date and that their re- turn was not filed until date because all three returns were indis- putably filed late respondent has met his burden of production under sec_7491 a taxpayer who files his return late is liable for this addition_to_tax unless he shows that his failure was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 in their peti- tion petitioners did not assign error to respondent’s determination that they are liable for late-filing additions to tax see rule b adjustments to which error is not assigned are deemed conceded 118_tc_358 in any event petitioners produced no evidence that their late filings were due to reasonable_cause and we accordingly sustain the additions to tax the code imposes a penalty on the portion of any underpayment_of_tax attributable to n egligence or disregard of rules and regulations or a ny sub- stantial understatement of income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 an understatement of income_tax is sub- stantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 respondent bears the burden of production with respect to the liability of any individual for any penalty see 116_tc_438 no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with respect thereto the taxpayer bears the burden of proving reasonable_cause and good_faith id pincite- reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs whether the taxpayer actually relies on the advice and whether such reliance is reasonable present questions of fact 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs for reliance to be reasonable the taxpayer must prove among other things that he provided necessary and accurate information to the adviser neonatol- ogy assocs t c pincite respondent has met his burden of production with respect to petitioners’ negligence they presented virtually no credible_evidence with respect to their underreporting of income they maintained wholly inadequate books_and_records for dr zolghadr’s dental practice and most of the records they did provide were cobbled together shortly before trial and lacked credibility petitioners have woefully failed to establish that they made a good-faith effort to determine their federal_income_tax liabilities correctly although they hired a tax_return_preparer for their returns they presented no credible_evidence regarding what if any records they provided to that person to substantiate their income and expenses nor have they shown that their return preparer was compe- tent the preparer’s unquestioning acceptance of their obviously inflated schedule c expenses in the absence of any plausible books_and_records suggests otherwise we accordingly conclude that all of the underpayments as redetermined are at- tributable to negligence alternatively in the event the rule_155_computations show that the various understatements of income_tax exceed the greater of dollar_figure or of the amounts required to be shown on the respective returns we con- clude that those underpayments are attributable to substantial understatements of income_tax for which reasonable_cause has not been shown to reflect the foregoing decision will be entered under rule
